884 F.2d 579
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John E. HADDEN, Petitioner-Appellant,v.John GLUCH, Respondent-Appellee.
No. 88-2168.
United States Court of Appeals, Sixth Circuit.
Aug. 25, 1989.

1
Before NATHANIEL R. JONES and MILBURN, Circuit Judges, and THOMAS A. HIGGINS, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner a federal prisoner, sought habeas corpus relief under 28 U.S.C. Sec. 2241.  He specifically challenged the execution of a 1972 sentence for unarmed bank robbery in violation of 18 U.S.C. Sec. 2113(a).  The district court ultimately denied the relief sought and this appeal followed.  The parties have briefed the issues, petitioner proceeding pro se.


4
Upon consideration, we agree with the district court's decision.  Petitioner's core contention is that he was entitled to federal sentence credit for time spent in state custody.  This claim is without merit.  Petitioner was not entitled to have his intervening federal sentence run concurrently with his state sentence.    United States v. Williams, 487 F.2d 215 (5th Cir.1973) (per curiam), cert. denied, 416 U.S. 942 (1974).  Petitioner's attempt to raise a double jeopardy issue for the first time on appeal is of no moment.    Chandler v. Jones, 813 F.2d 773, 777 (6th Cir.1987).


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Higgins, U.S. District Judge for the Middle District of Tennessee, sitting by designation